Name: Commission Regulation (EEC) No 955/80 of 17 April 1980 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /46 Official Journal of the European Communities 18 . 4. 80 COMMISSION REGULATION (EEC) No 955/80 of 17 April 1980 fixing the import levies on white sugar and raw sugar ments, proposed by the Commission, to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1328/79 to the information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 15 ( 1 ) of Regu ­ lation (EEC) No 3330/74 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 18 April 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organ ­ ization of the market in sugar (*), as last amended by Regulation (EEC) No 1 396/78 (2), and in particular Article 15 (7) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Regulation (EEC) No 1328/79 (3 ), as last amended by Regulation (EEC) No 928/80 (4 ) ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (5), as amended by Regulation (EEC) No 1 264/79 (6), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 April 1980 . For the Commission Finn GUNDELACH Vice-President ') OJ No L 359, 31 . 12. 1974, p. 1 . ') OJ No L 170, 27 . 6. 1978, p. 1 . 3 ) OJ No L 162, 30. 6. 1979, p. 85. *) OJ No L 99, 17 . 4. 1980, p. 20 . 5 ) OJ No L 84, 4. 4. 1979, p. 1 . *&gt;) OJ No L 161 , 29 . 6. 1979, p. 1 . 18 . 4. 80 Official Journal of the European Communities No L 101 /47 ANNEX to die Commission Regulation of 17 April 1980 fixing the import levies on white sugar and raw sugar (HCI '/ 100 k ") CCT heading No Description Levy 17.01 Beet sugar and cane sugar, in solid form : | A. White sugar ; flavoured or coloured sugar 8-34 B. Raw sugar 315 (') (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 .